DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 4-23, filed 06/24/2021, are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments, see Page 11, filed 06/24/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 11, filed 06/24/2021, with respect to the rejection of claims 9-13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 9-13 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments, see Pages 11-17, filed 06/24/2021, with respect to the rejection of claims 4-18 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 4-18 under 35 USC 101 has been withdrawn. 
Applicant’s arguments, see Pages 17-21, filed 06/24/2021, with respect to the rejection of claims 4-8 and 14-18 under 35 USC 102(a)(1) and claims 9-13 under 35 USC 103 have been fully considered and are persuasive.  Applicant argues that Childre does not teach an output configure to guide both breathing rate and breathing depth. Examiner agrees. Therefore, the rejection has been withdrawn.  The 06/24/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection. New claims 19-23 are rejected as discussed in the current office action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 4, 9, 14, 19, 21, and 23, the limitation, “predetermined breathing depth” is not adequately defined, either by the Applicant or according to common knowledge in the art, to the extent that a skilled artisan could not make and use the invention without undue experimentation according to the long-held standard set by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The examiner addresses only the most salient of the Wands factors below for brevity, though other factors may also support the conclusion of non-enablement.
(1) The breadth of the claims is very broad and does not specify what is a “first predetermined breathing depth” or a “second predetermined breathing depth”. 
(2) The amount of direction provided by the inventor is lacking, because the specification does not explain what a “first predetermined breathing depth” or a “second predetermined breathing depth” comprises and how they are determined. No guidance is provided by the disclosure to determine what 
(3) The existence of working examples is not provided in the specification. It is not disclosed what the predetermined breathing depth is or how it is determined.  
(4) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is many. 
No specifics is provided regarding a “first predetermined breathing depth” or a “second predetermined breathing depth”. One of ordinary skill in the art would face a burdensome experimentation to achieve a claimed “first predetermined breathing depth” or “second predetermined breathing depth”. 
For at least these reasons, it is clear that one of ordinary skill in the art endeavoring to make and use the invention of claims 4-23 could not do so without undue experimentation, and the claim thus fails the enablement requirement of 35 USC 112(a).
Claims 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 4, 9, 14, 19, 21, and 23, the limitation, “predetermined breathing depth” is not adequately defined, either by the Applicant or according to common knowledge in the art. The specification merely states a “level of desired resonance” in Par. [00122].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Childre et al. (US Patent Application 2005/0124906 – APPLICANT CITED ON IDS), hereinafter Childre, and further in view of Hung et al. (US Patent Application Publication 2009/0114216), hereinafter Hung.
Regarding claims 4 and 9, Childre teaches a method and a computer program product for utilizing real-time sensor data to guide breathing (e.g. Figure 1, Figure 5), the method comprising:
receiving, on a processing device, first biometric sensor data about a user wearing a wearable device (e.g. Claim 49: system comprising a processor; Par. [0063]: training system implemented through a computer program; Par. [0046]: belt/strap around the subject’s torso that is capable of detecting respiratory cycle which is considered to be the first biometric sensor data); 

sending, by the processing device, the selected first output to an output subsystem selected from the group consisting of an output subsystem of the wearable device (e.g. Par. [0041]: the wearable device reacts to the output of the system) and an output subsystem of a host (e.g. Par. [0063]); and
receiving, on the processing device, second biometric sensor data about the user wearing the wearable device (e.g. Par. [0042]: reaction time of the user to the breathing stimulus is considered to be the second biometric sensor data), wherein the second biometric sensor data is collected by the wearable device subsequent to the user starting to take the first breath (e.g. Par. [0038]; Fig. 1); and
selecting, by the processing device, a different second output in response to detecting, in the second biometric sensor data, a change in the first biometric sensor data (e.g. Pars. [0053]-[0058]: feedback provided based on the user’s respiratory cycle).
However, Childre fails to disclose wherein the first output is configured to guide a breathing depth of the user, and wherein the second output is output in response to a determination that the user has, during taking the first breath, reached a first predetermined breathing depth. 
Hung, in a similar field of endeavor, teaches a system for improving breathing pattern. Hung discloses wherein the first output is configured to guide a breathing depth of the user (e.g. Abstract; Par. [0013]; Par. [0023]), and wherein the second output is output in response to a determination that the user has, during taking the first breath, reached a first predetermined breathing depth (e.g. Par. [0032]: determining whether the breathing condition, which includes breathing depth, falls within a range and if not, providing feedback to the user; Par. [0035]). 

Regarding claim 14, Childre teaches a system, comprising:
a processor (e.g. Claim 49: system comprising a processor);
hardware-based memory coupled to the processor (e.g. Par. [0063]); and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor e.g. Par. [0063]: training system implemented through a computer program), the logic being configured to:
receive first biometric sensor data about a user wearing a wearable device (Par. [0046]: belt that is capable of detecting respiratory cycle which is considered to be the first biometric sensor data);
save the first biometric sensor data to the hardware-based memory (e.g. Fig. 1, Fig. 5: user’s breathing rhythms are monitored and used to calibrate the training system which implies that the data is saved; Par. [0064]);
select a first output based on the first biometric sensor data, wherein the first output is configured to guide a breathing rate of the user (e.g. Par. [0037]: lines 1-4), wherein the first output indicates when the user is to begin taking a first breath (e.g. Par. [0038]: “a breath indicator that may be used to identify when a subject should take their next breath”);
send the first output to an output subsystem selected from the group consisting of an output subsystem of the wearable device (e.g. Par. [0041]: the wearable device reacts to the output of the system) and an output subsystem of a host (e.g. Par. [0063]);

select a second output in response to detecting, in the second biometric sensor data, a change in the first biometric sensor data (e.g. Pars. [0053]-[0058]: feedback provided based on the user’s respiratory cycle).
However, Childre fails to disclose wherein the first output is configured to guide a breathing depth of the user, and wherein the second output is output in response to a determination that the user has, during taking the first breath, reached a first predetermined breathing depth. 
Hung, in a similar field of endeavor, teaches a system for improving breathing pattern. Hung discloses wherein the first output is configured to guide a breathing depth of the user (e.g. Abstract; Par. [0013]; Par. [0023]), and wherein the second output is output in response to a determination that the user has, during taking the first breath, reached a first predetermined breathing depth (e.g. Par. [0032]: determining whether the breathing condition, which includes breathing depth, falls within a range and if not, providing feedback to the user; Par. [0035]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Childre with guiding a breathing depth of the user and the second output being in response to a determination that the user has, during taking the first breath, reached a first predetermined breathing depth as taught by Hung in order to provide the predictable results of improving breathing pattern by learning a suitable breathing pattern.  
Regarding claims 5, 10, and 15, Childre in view of Hung teaches the invention as claimed and Childre further teaches wherein the first output is graphical (e.g. Figure 2; Par. [0044]: target pattern used is a sine wave; Par. [0053]: a graphical element is used to provide feedback to the user).
Regarding claims 6, 11, and 16, Childre in view of Hung teaches the invention as claimed and Childre further teaches wherein the second output is haptic (e.g. Par. [0041]: the wearable device may vibrate in order to alert the user to take a breath).
Regarding claims 7, 12 and 17, Childre in view of Hung teaches the invention as claimed and Childre further teaches wherein the first output is audible (e.g. Par. [0040]: an audible indicator is used).
Regarding claims 8, 13, and 18, Childre in view of Hung teaches the invention as claimed and Childre further teaches wherein the first biometric sensor data and the second biometric sensor data includes heartrate data of the user (e.g. Par. [0037]: heart rate variability is used to determine how to guide breathing – using heart rate variability implies heart rate has to first be calculated).
Regarding claims 19 and 21, Childre in view of Hung teaches the invention as claimed and Childre further teaches receiving, on the processing device, third biometric sensor data about the user wearing the wearable device (e.g. Par. [0046]: belt that is capable of detecting respiratory cycle; Par. [0037]: the emotional state of the user determined from the frequency of breaths is understood to be the third data);
selecting, on the processing device, a third output based on the third biometric sensor data, wherein the third output is configured to guide the breathing rate of the user (e.g. Par. [0037]: lines 1-4), wherein the third output indicates when the user is to begin taking a second breath (e.g. Par. [0038]: “a breath indicator that may be used to identify when a subject should take their next breath”);
sending, by the processing device, the third output to an output subsystem selected from the group consisting of the output subsystem of the wearable device (e.g. Par. [0041]: the wearable device reacts to the output of the system) and the output subsystem of the host (e.g. Par. [0063]);
receiving, on the processing device, fourth biometric sensor data about the user wearing the wearable device (e.g. Par. [0043]: the senses atypical breathing events are understood to be the fourth data), wherein the fourth biometric sensor data is collected by the wearable device subsequent to the 
selecting, on the processing device, a fourth output in response to detecting, in the fourth biometric sensor data, a change in the third biometric sensor data (e.g. Pars. [0053]-[0058]: feedback provided based on the user’s emotional state). 
However, Childre fails to teach wherein the third output is configured to guide the breathing depth of the user, and wherein the fourth output is output in response to a determination that the user has, during taking the second breath, reached a second predetermined breathing depth, wherein the second predetermined breathing depth is different than the first predetermined breathing depth.
Hung, in a similar field of endeavor, teaches a system for improving breathing pattern. Hung discloses wherein the output is configured to guide a breathing depth of the user (e.g. Abstract; Par. [0013]; Par. [0023]), and wherein the output is output in response to a determination that the user has, during taking the second breath, reached a second predetermined breathing depth, wherein the second predetermined breathing depth is different than the first predetermined breathing depth (e.g. Par. [0032]: determining whether the breathing condition, which includes breathing depth, falls within a range and if not, providing feedback to the user; As best understood, the breathing depth falling within a range comprises the breath reaching different breathing depths; Par. [0035]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Childre in view of Hung with guiding a breathing depth of the user and the output being in response to a determination that the user has, during taking the second breath, reached a second predetermined breathing depth, wherein the second predetermined breathing depth is different than the first predetermined breathing depth as taught by Hung in order to provide the predictable results of improving breathing pattern by learning a suitable breathing pattern.  
Claims 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Childre et al. (US Patent Application 2005/0124906 – APPLICANT CITED ON IDS), hereinafter Childre, and further in view of Hung et al. (US Patent Application Publication 2009/0114216), hereinafter Hung, as applied to claims 14, 19, and 21 above, and further in view of Fuerst et al. (US Patent Application Publication 2018/0220957), hereinafter Fuerst.
Claims 19 and 21 are obvious under Childre and Hung as indicated above. Regarding claims 20 and 22, Childre in view of Hung does not teach wherein the third biometric sensor data includes R-R interval (RRi) data collected by the wearable device, and comprising: calculating, on the processing device, a focus score based on the RRi data, wherein the focus score is indicative of how well the user is performing the breathing; and outputting, by the processing device, a visual representation of the focus score to a display device of the user to provide the user with feedback, wherein the visual representation is a percentile score. 
Fuerst, in a similar field of endeavor, teaches a computer implemented method for providing personalized breathing recommendations. Fuerst discloses wherein the biometric sensor data includes R-R interval data collected by the wearable device (e.g. Par. [0036]: heart rate variability includes R-R interval data; Par. [0054]: data can be acquired from a wearable device), and comprises: calculating, on the processing device, a focus score based on the RRi data, wherein the focus score is indicative of how well the user is performing the breathing (e.g. Par. [0108]: the stress level value is understood to be the focus score; Par. [0144]: the stress level is calculated using heart rate variability which includes RR interval data); and outputting, by the processing device, a visual representation of the focus score to a display device of the user to provide the user with feedback, wherein the visual representation is a percentile score (e.g. Figs. 10A-10C: display device shows the stress level as a percentage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Childre in view of Hung to include the 
Claim 14 is obvious under Childre and Hung as indicated above. Regarding claim 23, Childre further teaches:
receive third biometric sensor data about the user wearing the wearable device (e.g. Par. [0046]: belt that is capable of detecting respiratory cycle; Par. [0037]: the emotional state of the user determined from the frequency of breaths is understood to be the third data);
select a third output based on the third biometric sensor data, wherein the third output is configured to guide the breathing rate of the user (e.g. Par. [0037]: lines 1-4), wherein the third output indicates when the user is to begin taking a second breath (e.g. Par. [0038]: “a breath indicator that may be used to identify when a subject should take their next breath”);
send the third output to an output subsystem selected from the group consisting of the output subsystem of the wearable device (e.g. Par. [0041]: the wearable device reacts to the output of the system) and the output subsystem of the host (e.g. Par. [0063]);
receive fourth biometric sensor data about the user wearing the wearable device (e.g. Par. [0043]: the senses atypical breathing events are understood to be the fourth data), wherein the fourth biometric sensor data is collected by the wearable device subsequent to the user starting to take the second breath (e.g. Par. [0043]: atypical breathing patterns can only be detected after a breath is taken); and
However, Childre in view of Hung fails to disclose wherein the third biometric sensor data includes R-R interval (RRi) data collected by the wearable device; wherein the third output is configured to guide the breathing depth of the user; wherein the fourth output is output in response to a 
Hung, in a similar field of endeavor, teaches a system for improving breathing pattern. Hung discloses wherein the output is configured to guide a breathing depth of the user (e.g. Abstract; Par. [0013]; Par. [0023]), and wherein the output is output in response to a determination that the user has, during taking the second breath, reached a second predetermined breathing depth, wherein the second predetermined breathing depth is different than the first predetermined breathing depth (e.g. Par. [0032]: determining whether the breathing condition, which includes breathing depth, falls within a range and if not, providing feedback to the user; As best understood, the breathing depth falling within a range comprises the breath reaching different breathing depths; Par. [0035]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Childre in view of Hung with guiding a breathing depth of the user and the output being in response to a determination that the user has, during taking the second breath, reached a second predetermined breathing depth, wherein the second predetermined breathing depth is different than the first predetermined breathing depth as taught by Hung in order to provide the predictable results of improving breathing pattern by learning a suitable breathing pattern.  
However, Childre in view of Hung fail to disclose wherein the third biometric sensor data includes R-R interval (RRi) data collected by the wearable device; and calculating a focus score based on the RRi data, wherein the focus score is indicative of how well the user is performing the breathing, and 
Fuerst, in a similar field of endeavor, teaches a computer implemented method for providing personalized breathing recommendations. Fuerst discloses wherein the biometric sensor data includes R-R interval data collected by the wearable device (e.g. Par. [0036]: heart rate variability includes R-R interval data; Par. [0054]: data can be acquired from a wearable device), and comprises: calculating, on the processing device, a focus score based on the RRi data, wherein the focus score is indicative of how well the user is performing the breathing (e.g. Par. [0108]: the stress level value is understood to be the focus score; Par. [0144]: the stress level is calculated using heart rate variability which includes RR interval data); and outputting, by the processing device, a visual representation of the focus score to a display device of the user to provide the user with feedback, wherein the visual representation is a percentile score (e.g. Figs. 10A-10C: display device shows the stress level as a percentage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Childre in view of Hung to include the biometric sensor data being R-R intervals, and calculating a focus score that is indicative of how well the user is performing the breathing and outputting this to the user as taught by Fuerst in order to provide the predictable results of reducing the stress level of the user and determining an effective and dynamic personalized breathing exercise regimen (e.g. Par. [0102]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792